Citation Nr: 1510579	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  12-15 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 50 percent for service-connected depression.

3.  Entitlement to an initial disability rating in excess of 20 percent for service-connected osteophytosis of the thoracolumbar spine. 

4.  Entitlement to an initial disability rating in excess of 50 percent for service-connected right carpal tunnel syndrome with right radial nerve decompression.

5.  Entitlement to an initial disability rating in excess of 20 percent prior to March 17, 2010 and 40 percent as of March 17, 2010 for service-connected left carpal tunnel syndrome with left radial nerve release.




REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to July 1981.

These matters came to the Board of Veterans' Appeals (Board) on appeal from a rating decisions dated in February 2008, September 2008 and December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2012.  Unfortunately, the Board was unable to produce a written transcript of the proceeding.  The RO informed the Veteran that a written transcript of the proceedings was unavailable and he could request to testify at another hearing in a September 2012 letter.  See 38 C.F.R. § 20.717.  The letter also notified the Veteran that he had 30 days from the date of the letter to respond or the Board would assume the Veteran did not want another hearing.  The Veteran did not respond to the letter and it is presumed that he does not want another hearing.  



FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran has a current diagnosis of PTSD that is associated with his alleged stressors; however, he did not engage in combat with the enemy nor was he a prisoner of war (POW) during his period of service, his claimed stressors are not related to fear of hostile military or terrorist activity and the Veteran's claimed stressors are not supported by the record. 

2.  The evidence of record shows that the Veteran's service-connected depression is manifested by deficiencies in most areas of social functioning and occupational functioning throughout the entire appeal period including near continuous depression that affects his ability to function effectively, hypervigilance, impaired impulse control, irritability, sleep impairment and problems with concentration; the Veteran was assigned a GAF score that ranged from 40 to 60.

3.  The preponderance of the evidence shows that the Veteran's osteophytosis of the lumbar spine is manifested by no more than moderate limitation of motion, with flexion limited to 40 degrees at the worst even considering pain and functional limitation due to flare-ups or on repetitive use, muscle spasm did not result in significant structural abnormality indicative of severe lumbosacral strain or ankylosis. 

4.  The preponderance of the evidence shows that the Veteran's right carpal tunnel syndrome with right radial nerve release more closely approximates severe incomplete paralysis of the radial nerve.

5.  The preponderance of the evidence shows that the Veteran's left carpal tunnel syndrome with left radial nerve release more closely approximates severe incomplete paralysis of the radial nerve throughout the entire appeals period.





CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014). 

2.  The criteria for a 70 percent disability rating for service-connected depression have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9434 (2014).  

3.  The criteria for an initial disability rating in excess of 20 percent for osteophytosis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5285-95 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-43 (2014).

4.  The criteria for an initial disability rating in excess of 50 percent for service-connected right carpal tunnel syndrome with right radial nerve release have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8514 (2014).

5.  The criteria for an initial disability rating of 40 percent prior to March 17, 2010 for service-connected left carpal tunnel syndrome with left radial nerve release have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8514 (2014).

6.  The criteria for an initial disability rating in excess of 40 percent as of March 17, 2010 for service-connected left carpal tunnel syndrome with left radial nerve release have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8514 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

A VA letter dated in June 2008 satisfied the duty to notify provisions prior to the initial AOJ decision with respect to the Veteran's service connection claim for PTSD.  In this regard, the letter advised the Veteran what information and evidence was needed to substantiate his service connection claim for PTSD.  The letter also notified the Veteran of how VA determines a disability rating and an effective date if his claim is granted.  The Veteran was informed of his and VA's respective duties for obtaining evidence.  The letter requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  

With respect to the Veteran's increased rating claims, the Veteran is appealing the initial disability rating assigned by the RO.  The February 2008 and December 2008 rating decisions granted the Veteran's claims of entitlement to service connection and therefore, such claims are now substantiated.  His filing of a notice of disagreement as to the initial ratings assigned in the February 2008 and December 2008 do not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2014).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The October 2010 and April 2012 statement of the cases, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating mental disorders, disabilities affecting the radial nerve and spine disabilities, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  Therefore, the Veteran was informed of what was needed not only to achieve the next-higher schedular ratings, but also to obtain all schedular ratings above the initial evaluations that the RO assigned.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The claims file contains the Veteran's service treatment records, service personnel record, VA treatment records, private treatment records, lay statements from the Veteran and VA examinations dated in June 2003, February 2004, July 2007, July 2008, October 2008, March 2010, October 2010 and November 2011.

The Veteran was provided with a VA examination in July 2008 for his service connection claim for PTSD.  The examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and evaluating him.  The examiner documented the results of the evaluation and provided a diagnosis of PTSD.  The examiner provided a medical opinion with a clear explanation.  Thus, the July 2008 VA examination is adequate for adjudication purposes.

The VA examination reports dated in June 2003, February 2004, July 2007, July 2008, March 2010, October 2008, October 2010 and November 2011 reflect that the examiners reviewed the claims file, obtained an oral history from the Veteran of his symptoms of depression, carpal tunnel syndrome, and low back disability and evaluated the Veteran.  The examiners documented in detail the claimed and observed symptoms and the effect those symptoms have on his daily life and employment.  As such, the Board finds the VA examinations are adequate for rating purposes. 

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration. 

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analysis for Service Connection Claim

The Veteran claims that he suffers from PTSD while working as a hull technician on the USS Alamogordo.  He asserts that he witnessed a great number of peers who deliberately hurt themselves to get off the Alamogordo.  See July 2008 VA examination.  He has also indicated that he witnessed other deaths and injuries during his military service.  

In general, establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

However, service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f).  

As noted above, in order for the Veteran to be entitled to service connection for PTSD, the medical evidence must show a diagnosis of PTSD linked to an in-service stressor.  A VA examiner in July 2009 provided a diagnosis of PTSD.  The examiner determined that the Veteran's PTSD is related to his reported stressors of being exposed to a variety of people deliberately harming themselves in order to the leave the military.  A May 2007 private treatment record reveals that the Veteran meets the criteria for PTSD related to pressures the Veteran experienced in the military as they were rushed in their attempts to service the submarines, seeing people falling to serious injury on the dry dock, as well as, witnessing an active suicide attempt by a shipmate.  A September 2012 private treatment record also reflects that the Veteran has a diagnosis of PTSD related to traumatic experiences aboard the UUS Alamogordo to include serious injuries to fellow service members and witnesses a service member attempt suicide.  Therefore, two of the three elements for establishing service connection for PTSD have been satisfied. 

With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish the claimed stressor varies depending on the circumstances of the stressor and the nature of a veteran's service.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2).  

Additionally, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 C.F.R. § 3.304(f)(3).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others,..., and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Id.

In this case, the Veteran's alleged stressors are not related to combat, being a prisoner of war or fear of hostile military or terrorist activity.  Furthermore, the evidence of record does not otherwise indicate that the Veteran's PTSD is related to combat, being a prisoner of war or fear of hostile military or terrorist activity.  Accordingly, there must be credible supporting evidence of record that the alleged stressors actually occurred in order to warrant service connection for PTSD.

The Veteran's service records do not support any of the Veteran's claimed stressors.  The Veteran did not complete the PTSD questionnaire sent to the Veteran in May 2008.  The Veteran reported in a July 2008 VA examination that he witnessed a great number of peers who deliberately hurt themselves to get off the Alamogordo. The RO sent another letter to the Veteran in August 2009 informing the Veteran that they needed specific details of the incidents that resulted in PTSD and requesting that that the Veteran complete and returned the enclosed PTSD questionnaire.  The Veteran did not complete and return the form or provide any additional details on the alleged stressors.  The RO determined in September 2009 that there was a lack of information sufficient to corroborate the stressors associated with the service connection claim for PTSD.  Unfortunately, the record does not contain any evidence to support the Veteran's lay statements of the alleged stressors that occurred during active military service.  

The only evidence substantiating that the Veteran experienced the in-service stressors is his own uncorroborated statements.  However, as noted above, the Veteran's uncorroborated assertions are not sufficient to verify a non-combat stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997), and Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The record must contain service records, lay statements, or other corroborative evidence, which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressors.  Id.  There is no credible supporting evidence from personnel records, lay statements from other service members, or other corroborating evidence in the record to support the Veteran's contention that any of the claimed events occurred.  As none of the Veteran's diagnoses of PTSD were based upon a verified in-service stressor, the claim of service connection for PTSD must be denied.  

Accordingly, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for PTSD.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, the evidence must preponderate against the claim).  Therefore, entitlement to service connection for PTSD is not warranted.

III.  Criteria and Analysis for Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).



Depression

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (2014).  

The Veteran's service-connected depression is currently evaluated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9434 for major depressive disorder.  Major depressive disorder is rated pursuant to the General Rating Formula for Mental Disorders.  Id.  Under the General Rating Formula for Mental Disorders, a 70 percent rating is prescribed for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 100 percent rating is prescribed for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the Veteran's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In determining whether the Veteran meets the criteria for a 70 percent rating, the Board must consider whether the Veteran has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, or mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A score ranging from 31-40 represents some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id. at 32.  A GAF score ranging between 41 and 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, occasional panic attacks) or serious impairment in social, occupation or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The medical evidence of record consists of VA treatment records, private treatment records and, VA examination reports dated in July 2008, October 2008 and October 2011.  Furthermore, the Veteran provided additional information about his depression in written lay statements.  The Board finds that this evidence, the most pertinent of which is summarized below, shows that the Veteran's condition as a whole more closely approximates the criteria for a 70 percent disability rating during the entire appeal period.

In this regard, the evidence of record shows that the Veteran's depression more closely approximates occupational and social impairment with deficiencies in most areas to include work, family relations, judgment and mood.  VA and private treatment records show that the Veteran experiences hyperarousal, hypervigilance, avoidance and irritability, which have interfered with his social and interpersonal function.  See VA treatment record dated in December 2002, VA examinations dated in July 2008, October 2008 and October 2011 and private treatment record dated in September 2012.  The Veteran has near constant depression affects the Veteran's ability to function effectively.  Specifically, the evidence reflects that he experiences a depressed or low mood every day that results in low energy, problems with concentration and feelings of worthlessness.  See VA treatment records dated in December 2002, May 2007 and September 2012 private treatment records and VA examination dated in October 2011.  The evidence of record also supports that the Veteran has had difficulty sleeping.  See May 2007 private treatment record and VA examination dated in October 2011.  The October 2011 VA examination indicates that the Veteran has difficulty in establishing and maintaining effective work and social relationships and difficult in adapting to stressful circumstances.  Furthermore, a psychiatrist in September 2012 determined that the Veteran's major depressive disorder resulted in significant occupational and social impairment with deficiencies in most areas due to suicidal ideation, depression that affects his ability to function independently, appropriately and effective, unprovoked irritability and neglect of personal appearance and hygiene.

The Board finds that the Veteran does not meet the requirements for a 100 percent disability rating for his service-connected depression at any time during the appeal period.  Specifically, the evidence of record is negative for characteristics such as gross impairment in thought processes or communication; grossly inappropriate behavior; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  See VA treatment records dated in December 2002, February 2003; private treatment records dated in May 2007 and September 2012 and VA examinations dated in July 2008, October 2008 and October 2011. 

The Veteran has consistently denied experiencing suicidal or homicidal intent.  See February 2009, June 2010, January 2012 and May 2012 VA treatment records.  The treatment records indicate that the Veteran has experienced suicidal ideation off and on throughout the appeal period; however, the Veteran has made no attempts.  The May 2007 private treatment record indicates that the Veteran was passively suicidal.  Thus, the evidence of record does not indicate that the Veteran is in persistent danger of hurting himself or others. 

The evidence of record also does not reveal that the Veteran has intermittent inability to perform activities of daily living.  In this regard, the evidence shows that the Veteran has at least fair hygiene and has been able to maintain minimum personal hygiene.  See VA treatment records dated in December 2002, February 2003, February 2004, May 2009 and May 2012, VA examinations dated in October 2008, November 2011 and a September 2012 private treatment record.  There is some evidence that his ability to perform activities of daily living is impaired; but it does not amount to an inability to perform activities of daily living.  See May 2012 private treatment record.  

Lastly, the evidence shows that the Veteran's symptoms do not result in total occupational and social impairment due to his depression.  In this regard, the Veteran has been divorced twice.  He has been in a relationship with the same woman for over 15 years.  See September 2012 private treatment record.  He has four grown children and several grandchildren.  The Veteran last worked in the late 1990's and it appears that it was due to physical disability.  The November 2011 VA examination report reveals that the Veteran was very active in his community.  In this regard, he was on a school management association board of directors for the past nine years and on his town's budget committee and appeals board.  The November 2011 VA examination also documented that he had become the Secretary of a local club.  The private psychiatrist in September 2012 determined that the Veteran's depression did not result in total occupational and social impairment, but significant occupational and social impairment with deficiencies in most areas.  

The Veteran's GAF score ranged from 40 to 60 throughout the entire claims period. This range in GAF score reveals moderate to major symptoms with moderate to major difficulty in social and occupational activities.  The Board recognizes that while a GAF score may be indicative of a certain level of occupational impairment, it is only one factor in determining the Veteran's degree of disability.  See Bowling, 15 Vet. App. at 14.  In this case, although there are fluctuations in the Veteran's GAF score, his overall disability picture including symptoms reported in the treatments records and VA examinations and discussed in the lay evidence more closely approximates a 70 percent rating.

In light of the evidence of record, the most pertinent of which was discussed above, the Board finds that the Veteran's symptoms do not more closely approximate total occupational and social impairment due to depression.  Thus, the criteria for a 100 percent rating have not been met.

The Board has considered whether any staged ratings are appropriate.  The competent evidence of record shows that the Veteran's symptoms of depression have not fluctuated materially as to warrant a 100 percent rating at any time during the appeal.  As such, a staged rating is not warranted.

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) ; Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected depression is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's depression with the established criteria found in the rating schedule for a mental disorder shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Board notes that the record indicates the Veteran may be unemployed at least in part due to his symptoms of depression; however, this is contemplated in the assignment of the 70 percent disability rating.  In this case the Board finds that the evidence of record shows that the Veteran's depression symptoms have not caused marked interference with employment that has not already been considered in the Veteran's current disability rating.  Furthermore, the medical record does not show that the Veteran's depression has necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.




Osteophytosis of the Thoracolumbar Spine

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2014).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2014).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  The United States Court of Appeals for Veterans Claims has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination and pain on motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that the Veteran's service-connected osteophytosis of the lumbar spine is currently evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5242.  The appeal period for the Veteran's initial increased rating claim begins July 31, 2002, the date the RO received the Veteran's service connection claim for a back disability.  During the course of this appeal, the regulations of the spine were amended.  In this regard, the provisions of Diagnostic Code 5293 (which pertained to intervertebral disc syndrome) were amended, effective from September 23, 2002.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).  The remaining spinal regulations were amended effective, September 26, 2003.  See 68 Fed. Reg. 51454 (Aug. 27, 2003).

Where a law or regulation changes during the pendency of a claim for increased rating, the amendments cannot be construed to have retroactive effect unless the language requires such a result.  See Kuzma v. Principi, 341 F.3d 1327, 1328 (2003) (citing Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  There is no such language in the amendments to the regulations at issue in this case.  Consequently, the Board has considered whether an increased evaluation may be warranted under either the old or new version of the schedule for rating disabilities of the spine; but it recognizes that application of the newer regulations can be no earlier than the effective date of the change. 

As an initial matter the Board observes that the Veteran's service-connected back disability has not been characterized by intervertebral disc syndrome (IVDS) at any time during the appeal period.  Therefore, the Board will not consider the Diagnostic Code 5293 as amended in August 22, 2002 or further consider whether the Veteran is entitled to a disability rating in excess of 20 percent under the Diagnostic Codes that evaluate IVDS.  

Prior to September 26, 2003

Osteophytosis of the lumbar spine may be evaluated under Diagnostic Code 5289 for ankylosis of the lumbar spine, Diagnostic Code 5292 for limitation of motion of the lumbar spine or Diagnostic Code 5295 for lumbosacral strain under the pre-amended regulations.  In order for the Veteran to receive a rating higher than 20 percent for his low back disability prior to September 26, 2003, the evidence must show any of the following: severe limitation of motion of the lumbar spine, under Diagnostic Code 5292 (40 percent); favorable ankylosis of the lumbar spine, under Diagnostic Code 5289 (40 percent); or severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion under Diagnostic Code 5295 (40 percent).

The preponderance of the evidence does not show severe limitation of motion of the lumbar spine prior to September 26, 2003.  The evidence reflects forward flexion to 60 degrees with consideration of pain and extension limited to 20 degrees with consideration of pain.  Lateral flexion and rotation was from 0 to 20 degrees with pain beginning at 20 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  See 38 C.F.R. § 4.71a, Plate V (2104).  The Veteran's range of motion is reduced by 32 percent in all spheres with consideration of pain on movement.  Thus, the evidence of record is not consistent with "severe" limitation of motion prior to September 26, 2003.  Moreover, ankylosis (fixation) of the lumbar spine has not been demonstrated and therefore there is no basis under Diagnostic Code 5289 for an increased rating under the pre-amended spine regulations prior to September 26, 2003.

Furthermore, the evidence does not show that the Veteran had severe lumbosacral strain.  X-rays in June 2003 revealed that the lumbar lordosis was well maintained.  Thus, there was no evidence of listing of the whole spine to opposite side.  Straight leg raising was negative and deep tendon reflexes were intact.  Therefore there is no basis under Diagnostic Code 5295 for an increased rating under the pre-amended spine regulations.

In sum, as there has been no demonstration of severe limitation of motion, ankyloses or findings sufficient for a higher rating under Diagnostic Code 5295, the claim for an evaluation in excess of 20 percent under the pre-amended spine regulations is denied throughout the rating period in question.

As of September 26, 2003

Effective September 26, 2003, the regulations of the spine were renumbered and revised at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  Under that code, disabilities of the spine other than intervertebral disc syndrome are to be evaluated under the new general rating formula for diseases and injuries of the spine. 

Under the new general rating criteria for disabilities of the spine, a 40 percent evaluation is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242. 

The evidence of record shows that the Veteran's forward flexion of the thoracolumbar spine was at the worst limited to 40 degrees with consideration of reduced range of motion and function of the spine due to pain, repetitive use and flare-ups as of September 26, 2003.  See January 2007 private treatment record and VA examinations dated in July 2007, July 2008, March 2010 and November 2011.  The July 2007 VA examination reveals that the Veteran's forward flexion was to 65 degrees with pain beginning at 22 degrees and continuing to 65 degrees.  The Veteran was able to continue range of motion to 65 degrees with pain and the examiner determined that there was no additional limitation of function due to pain, lack of endurance or incoordination after repetitive range of motion movements.  Thus, the Board does not find that that this evidence indicates that the Veteran's forward flexion is limited to 30 degrees or less.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011) (clarifying that painful motion alone does not constitute limited motion).  The March 2010 VA examiner determined that the Veteran had additional limitations after three repetitions of range of motion and the most important factor affecting the limitation was pain.  He determined that forward flexion was additionally limited to 40 degrees.  The medical evidence of record also shows that the Veteran does not have ankylosis of the spine.  See VA examinations in July 2007, July 2008, March 2010 and November 2011.  In light of the foregoing, the preponderance of the evidence shows that the Veteran's forward flexion of the thoracolumbar spine is not limited to 30 degrees or less even with consideration of additional functional impairment on repetitive use and flare-ups.  

Under 38 C.F.R. § 4.71a , Diagnostic Code 5242, Note 1, any associated objective neurological abnormalities, including but not limited to, bowel or bladder impairment, should be evaluated separately under the appropriate diagnostic code.  In this regard, during the appeal, the Veteran was granted a 20 percent disability rating for radiculopathy of the left lower extremity and a 20 percent disability rating for radiculopathy of the right lower extremity.  As the Veteran did not appeal these issues, they are not before the Board.  Thus, the Board will consider whether the Veteran should receive a separate rating for any other objective neurological abnormalities associated with the Veteran's service-connected osteophytosis of the thoracolumbar spine.  The evidence reflects that the Veteran does not have any bowel problems, bladder problems or erectile dysfunction related to his thoracolumbar spine disability.  See VA examinations dated in July 2007, July 2008, March 2010 and November 2011.  Furthermore, there is no medical evidence of any other neurological disability related to the Veteran's service-connected thoracolumbar spine disability.  Thus, the Veteran is not entitled to a separate disability rating for bowel impairment, bladder impairment or any other neurological disability.

With respect to whether the evidence of record indicates that the Veteran's service-connected back disability warrants a disability rating in excess of 20 percent as of September 23, 2003 under the pre-amended spine ratings, the Board finds that the Veteran's osteophytosis of the thoracolumbar spine does not more closely approximate severe limitation of motion of the lumbar spine.  In this regard, with consideration of reduced range of motion due to pain, repetitive use and on flare-ups, the Veteran's forward flexion was limited to at most 40 degrees.  Full forward flexion is to 90 degrees; therefore, the Veteran's forward flexion is reduced by approximately 55 percent.  The Board notes that the July 2008 VA examination shows that the Veteran had severe flare-ups that occurred weekly and lasted for hours that was alleviated by resting in a recliner.  The examiner noted that there was no additional limitation of motion or other functional impairments during the flare-ups.  Thus, the Board considers that the Veteran's back disability more closely approximates moderate limitation of motion.  

Furthermore, the evidence shows that the Veteran does not have ankylosis of the lumbar spine or severe lumbosacral strain.  There is no evidence that there is listing of the whole lumbar spine to opposite side.  Evaluation of the spine revealed normal posture, head position and symmetry in appearance.  See March 2010 and November 2011.  There is evidence of localized tenderness or pain to palpation for joints and/or soft tissue, guarding and muscle spasm of the thoracolumbar spine; however, it does not result in abnormal gait or spinal contour.  

The Board has considered whether staged ratings are appropriate.  The competent medical evidence of record shows that the Veteran's osteophytosis of the thoracolumbar spine have not fluctuated materially during the course of this appeal as to warrant an increased rating at any time.  As such, a staged rating is not warranted.  

Regarding the issue of whether the Veteran's service-connected back disability should be referred for extraschedular consideration, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected osteophytosis of the thoracolumbar spine is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's osteophytosis of the thoracolumbar spine with the established criteria found in the rating schedule for spine disorders show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Board notes that the record reveals that the Veteran is unemployed in part due his service-connected osteophytosis of the thoracolumbar spine; however, this is contemplated in the assignment of the 20 percent disability rating.  In this case, the Board finds that the evidence of record shows that the Veteran's osteophytosis of the thoracolumbar spine symptoms have not caused marked interference with employment that has not already been considered in the Veteran's current disability rating.  Furthermore, the medical record does not show that the Veteran's osteophytosis of the thoracolumbar spine has necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  

In conclusion, the schedular criteria for spine disorders does not result in a higher rating for the Veteran's osteophytosis of the thoracolumbar spine for the reasons discussed in detail above.  Here, there is no reasonable doubt that could be resolved in his favor.  The Board has considered all potentially applicable diagnostic codes and finds no alternative code that would warrant a higher rating.  Thus, the Board finds that the preponderance of the evidence shows that the Veteran is not entitled to a disability rating in excess of 20 percent for the entire appeal period.

Carpal Tunnel Syndrome with Radial Nerve Release

The Veteran's service-connected carpal tunnel syndrome with radial nerve release of the bilateral extremities are currently rated under Diagnostic Code 8514 (2014), which evaluates incomplete and complete paralysis of the radial nerve.  Under Diagnostic Code 8514, moderate incomplete paralysis is rated 20 percent disabling on the minor side and 30 percent disabling on the major side; and severe incomplete paralysis is rated 40 percent disabling on the minor side and 50 percent disabling on the major side. 38 C.F.R. § 4.124a, Diagnostic Code 8514.  Complete paralysis of the radial nerve warrants a 60 percent disability rating for the minor side and a 70 percent disability rating for the major side.  The Veteran is right hand dominant and therefore, his right upper extremity is considered the major side under this diagnostic code.  See March 2010 VA examination.

Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor. 38 
C.F.R. § 4.124a. 

Complete paralysis of the radial nerve is marked by drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity.  Id. 

The words "mild," "moderate" and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

Right Upper Extremity

The Veteran is currently evaluated as 50 percent disabling under Diagnostic Code 8514 for severe carpal tunnel syndrome with radial nerve release of the right upper extremity.  The Veteran is not entitled to a disability rating in excess of 50 percent for right carpal tunnel syndrome with radial nerve release as the preponderance of the evidence shows that the Veteran did not have complete paralysis of the right radial nerve at any time during the appeal period.  See May 2002 private treatment record and VA examinations dated in February 2004, July 2007, July 2008, March 2010 and November 2011.  The evidence reflects that the Veteran does not have drop of hand and fingers, wrist and fingers perpetually flexed or the thumb adducted falling within the line of the outer border of the index finger.  The Veteran can extend his right hand at wrist, extend the proximal phalanges of fingers, extend thumb and make lateral movement of wrist.  There is no evidence of weakness in supination of the right hand.  The Veteran's hand grip is impaired; however, it is not so severe as to approximate complete paralysis of the radial nerve.  Furthermore, VA examinations dated in March 2010 and November 2011 document that the Veteran does not have paralysis of the nerve.  

With respect to whether the Veteran's service-connected right carpal tunnel syndrome with right radial nerve release should be referred for extraschedular consideration, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected right carpal tunnel syndrome with right radial nerve release is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for incomplete paralysis of the radial nerve shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The evidence does not reflect that the Veteran's right carpal tunnel syndrome with right radial nerve release has caused marked interference with employment beyond that is not already contemplated in the assigned evaluation.  Furthermore, the record does not show that the Veteran's service-connected disability has necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  

Left Upper Extremity

During the pendency of this appeal, the RO increased the disability rating assigned to the Veteran's left carpal tunnel syndrome with left radial nerve from 20 percent to 40 percent under Diagnostic Code 8514, effective March 17, 2010.  The Board has considered whether the Veteran is entitled to a higher disability rating under the assigned stages of this appeal.  Additionally, the Board has considered whether additional staging is appropriate.  For reasons discussed in more detail below, the Board finds that the stages created by the RO are not appropriate in light of the evidence of record and that the Veteran is entitled to a 40 percent disability rating for the entire appeal period.

In this regard, a May 2002 physical evaluation from the State of Maine Disability Determination Services reveals that the physician determined that the Veteran had severe bilateral carpal tunnel syndrome.  The neurological evaluation revealed positive Tinel's and Phalen's sign to the wrist bilaterally.  It was too painful to perform the procedure over the biceps or radial.  Flexion of the left wrist was 80 degrees and extension was to 70 degrees.  Ulnar deviation was 30 degrees.  Radial deviation was to 10 degrees.  He was able to make a full fist, full extension and flexion.  Opposition was intact on the left.  The July 2007 VA examination reveals that the Veteran Tinel's and Phalen's signs were positive.  There was moderate decreased sensation for light touch, sharp and monofilament testing in the left upper extremity radial and median nerve distribution.  The Veteran had full range of motion of the left upper extremity.  However, there was significant impact on his occupation and daily activities.  Specifically, the Veteran reported that he could not carry items with his hands and he would drop items on a regular basis due to numbness and weakness in the left hand.  He also could not fly fish, go four-wheeling or mow the lawn.  The Veteran reported loss of grip strength in the July 2008 VA examination.  Muscle strength of the left upper extremity was 4.  He had mild weak grip strength.  He had pain and decreased light touch.  He had a positive Tinel and Phalen test.  In light of the foregoing, the Board finds that the Veteran's carpal tunnel syndrome with radial nerve release of the left upper extremity more closely approximates severe incomplete paralysis prior to March 17, 2010.  

The Veteran's symptoms of carpal tunnel syndrome with radial nerve release of the left upper extremity does not more closely approximate complete paralysis of the left radial nerve at any time during the appeal period.  See May 2002 private treatment record and VA examinations dated in February 2004, July 2007, July 2008, March 2010 and November 2011.  Although the evidence consistently shows that the Veteran has reduced grip strength in the left hand, this symptom is not equivalent to complete paralysis of the left radial nerve.  The evidence of record also reveals that the Veteran does not have drop of the left hand and fingers, left wrist and fingers perpetually flexed or the left thumb adducted falling within the line of the outer border of the index finger.  The Veteran can extend his left hand at the wrist, extend the proximal phalanges of fingers, extend the left thumb and make lateral movement of left wrist.  There is no evidence of weakness in supination of hand.  The examiners in the March 2010 and November 2011 VA examinations determined that the Veteran does not have paralysis of the nerve.  Accordingly, the Veteran's left carpal tunnel syndrome with radial nerve release does not more closely approximate a disability rating in excess of 40 percent at any time during the appeal period.

With respect to whether the Veteran's service-connected left carpal tunnel syndrome with left radial nerve release should be referred for extraschedular consideration, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected left carpal tunnel syndrome with left radial nerve release is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for incomplete paralysis of the radial nerve shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The evidence does not reflect that the Veteran's left carpal tunnel syndrome with left radial nerve release has caused marked interference with employment beyond that is not already contemplated in the assigned evaluation.  Furthermore, the record does not show that the Veteran's left carpal tunnel syndrome with left radial nerve release has necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  


ORDER

1.  Entitlement to service connection for PTSD is denied.

2.  Entitlement to an initial disability rating of 70 percent, but not greater, for service-connected depression is granted.

3.  Entitlement to an initial disability rating in excess of 20 percent for service-connected osteophytosis of the thoracolumbar spine is denied. 

4.  Entitlement to an initial disability rating in excess of 50 percent for service-connected right carpal tunnel syndrome with right radial nerve decompression is denied.

5.  Entitlement to an initial disability rating of 40 percent, but not greater, prior to March 17, 2010 for service-connected left carpal tunnel syndrome with left radial nerve release is granted 

6.  Entitlement to an initial disability rating in excess of 40 percent as of March 17, 2010 for service-connected left carpal tunnel syndrome with left radial nerve release is denied.





______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


